DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 11/06/2019 and 4/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections
Claims 2, 16, and 17 are objected to because of the following informalities:  

Regarding claim 2, the claim recites the limitation "a future state" in line 1, however this limitation is already instantiated in line 11 of claim 1.  

Regarding claim 16, the claim appears to be missing a period (.) at the end of the claim.

Regarding claim 17, the claim recites: “wherein the software performs the further function performing camera maneuvers” in lines 1-2, however this should seemingly be --wherein the software further performs.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). "[T]he test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed." Therefore, the claims contain limitations that are clearly not commensurate with the scope of the disclosure (as the limitations cannot be found in the specification) and thus fails to comply with the written description requirement. Thus, the non-provisional specification is not commensurate with the full scope of the claims. Therefore, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention. 
Lines 1-3 of claim 17 recite the limitation: “wherein the software performs the further function performing camera maneuvers to increase a belief state of the camera…”  It is unclear what is intended by “a belief state” of the camera, as the specification provides one (1) recitation of “a belief state” in para. [0008], with no other clarifying details or remarks whatsoever.  In the absence of explanation, the Examiner is left to speculate what is intended by this feature.  As best understood by the Examiner, and in an effort to facilitate compact prosecution, it is interpreted such that a “belief state” corresponds with a covariance value that the camera corresponds with a correct estimated position of an object. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the surface of the water" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
The claim recites the limitation "the angular velocity" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
The claim recites the limitation "the map" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  

The claim recites the limitation "the next iteration" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 13, the claim recites the limitation "the line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 14, the claim recites the limitation "the position and initial orientation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 15, the claim recites the limitation "the initial location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 16, the claim recites the limitation "when it is determined" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends: --when determined to be lost.-- or some other appropriate equivalent.

Regarding claim 17, the claim recites the limitation "when it is determined" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends: --when determined to be unreasonable.-- or some other appropriate equivalent.

Regarding claim 21, the claim recites the limitation "the optical center" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims  1, 2, 5-8, 14-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zang (US 9164506 B1) (hereinafter Zang) in view of Qureshi et al. (US 20160307333 A1) (hereinafter Qureshi).
Regarding claim 1, Zang discloses:
A system for localizing an underwater remotely controlled vehicle for inspecting a structure comprising: [See Zang, col. 9 lines 29-40 discloses that the imaging system, although disclosed within the context of aerial motion, may also be applied in the context of other types of motion, such as movement on water or underwater.]
a pan-tilt-zoom camera, disposed below the surface of the water; [See Zang, col. 25 lines 54-62 discloses details of Fig. 5, which illustrates a payload 506, and wherein the payload can include an imaging device; See Zang, col. 3 lines 30-31 discloses a zoom action of the payload camera; See Zang, col. 29 lines1-9 discloses a panning left and panning right around a yaw axis (defined per Fig. 5 as coordinate system elements 514, 516, and 518); See Zang, Fig. 8 illustrates payload moving relative to a movable object around/along three orthogonal axes (yaw, pitch, and roll), thereby encompassing at least panning and tilting capabilities; See Zang, col. 40 lines 47-67 discloses that a movable object upon which the imaging platform/carrier is mounted can be configured to move within water (e.g., a ship or a submarine), and hence “below the surface of the water”.]
software, executing on a processor, [See Zang, col. 2 lines 2-3 discloses the use of one or more processors for tracking a target through the use of an imaging device on a vehicle.] the software iterating a loop performing the functions of: [See Zang, col. 52 lines 1-10 discloses an “iterative process” involved in evaluating an adjusted target information.]
[See Zang, col. 1 lines 35-51 discloses the capture of an image from an imaging device onboard the vehicle.]
estimating the angular velocity of the camera about a vector comprising a combination of the pan and tilt axes of the camera; [See Zang, col. 31 lines 62-67 through col. 32 lines 1-3 discloses a velocity vector pointing from a vehicle to a target (structure); See Zang, col. 3 lines 9-20 discloses determining an angular velocity relative to yaw/pitch axes of the camera and a related deviation calculation related to a change in position of a target.]
predicting a future state of the system based on the estimate of angular velocity; [See Zang, col. 21 lines 40-60 discloses adjusting a state of a system (particularly mentioned with respect to the velocity/angular velocity based on a detected deviation of a target object from an expected (predicted) state.]
calculating a correction to the predicted state of the system based on detecting in the collected image, the plurality of fiducials on the vehicle and one or more landmarks defined on the map of the structure; [See Zang, col. 3 lines 1-9 discloses detecting a deviation of a current target information from an expected target information, and calculating an adjustment (correction) to a UAV, carrier, or imaging device to correct the deviation; See Zang, col. 16 lines 16-42 discloses tracking information including positional information of the target, relative/absolute coordinates, size of the target, and changes of the target within collected images.]
applying the correction to the predicted state of the system; and [See Zang, claim 1 discloses adjusting the UAV, imaging device, or both; See Zang, claims 8 and 9 disclose determining a deviation of a current target information from an expected (predicted) target information.]
using the corrected predicted state as the previous state for the next iteration of the loop. [See Zang, col. 52 lines 1-10 discloses an “iterative process” involved in evaluating an adjusted target information, wherein it is within the level of ordinary skill to “update” a current state in such an iterative sequence.] 
Zang does not appear to explicitly disclose:
panning and tilting the camera to follow a plurality of fiducials mounted on the vehicle; 
However, Qureshi discloses:
panning and tilting the camera to follow a plurality of fiducials mounted on the vehicle; [See Qureshi, ¶ 0048, 0054, 0095 discloses applicability to any application where it is desired to register a set of visual markers (fiducials) to create a reference frame and then track an object by using surrounding objects to update the reference frame, rather than tracking the object directly. For example, the concept of using the output of image stabilization algorithms to guide or steer an object tracker could find its way into a wide range of medical and non-medical application, such as image guided robotic procedures involving fluoroscopy or x-ray imaging where fiducials are inserted into the anatomy, or video surveillance applications that include pan-tilt-zoom cameras in conjunction with analytics to track moving objects through a dynamically changing scene.  It is noted that the fiducials correspond with an object in a field of view of an imaging device that acts as a reference, and it is within the level of ordinary skill to understand that the fiducials would be placed on an object of interest to correspondingly be tracked within a scene.
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with object tracking technologies and would have understood, as evidenced by Qureshi, that in order to allow for registering a set of visual markers in creating a reference frame, 

	
Regarding claim 2, Zang in view of Qureshi discloses all the limitations of claim 1.
Zang discloses: 
wherein predicting a future state of the system is further based on one or more additional terms representing the focal length of the camera. [See Zang, col. 32 lines 19-23 discloses that a deviation between a target and an expected target can be used to derive adjustments to operation parameters of an imaging device such as zoom level or focal length in order to correct the deviation.]

Regarding claim 5, Zang in view of Qureshi discloses all the limitations of claim 1.
Zang discloses: 
wherein the estimate of the angular velocity of the camera is based on a comparison of the collected image with one or more previous images [See Zang, col. 27 lines 43-50 discloses that a deviation from an expected (predicted) target position can be used to derive one or more angular velocities for rotating a field of view of the imaging device.  Deviation along the horizontal axis of the image may be used to derive an angular velocity for rotating the field of view of the imaging device around a yaw axis.]

Regarding claim 6, Zang in view of Qureshi discloses all the limitations of claim 5.
Qureshi discloses: 
[See Qureshi, ¶ 0074 discloses that one method for calculating a 3D motion vector may include calculating an in-plane rotation theta. Another method includes using stereo geometry to acquire two images simultaneously from different angles. The relationship between the images is known with a high degree of precision. The stereo images may then be analyzed with the motion vector algorithm to obtain either a 2D or 3D motion vector.]
See previous rejection of claim 1 for motivation to combine.

Regarding claim 7, Zang in view of Qureshi discloses all the limitations of claim 6.
Qureshi discloses: 
wherein the image registration is intensity-based. [See Qureshi, ¶ 0084 discloses using pixel intensity data in calculating motion vectors for determination of movement of target objects.]
See previous rejection of claim 1 for motivation to combine.

Regarding claim 8, Zang in view of Qureshi discloses all the limitations of claim 1.
Zang discloses: 
wherein the estimate of the angular velocity of the camera is based on pan and tilt angles reported by the camera. [See Zang, col. 3 lines 9-20 discloses determining an angular velocity relative to yaw/pitch axes of the camera and a related deviation calculation related to a change in position of a target.]

Regarding claim 14, Zang in view of Qureshi discloses all the limitations of claim 1.
Zang discloses: 
[See Zang, col. 2 lines 29-33 discloses determining initial target information including target position (with respect to a given payload camera); See Zang, col. 50 lines 35-50 discloses that position of a payload (camera) device is able to be displayed on a display module.]

Regarding claim 15, Zang in view of Qureshi discloses all the limitations of claim 1.
Zang discloses: 
wherein the software performs the further function of determining the initial location of the vehicle. [See Zang, col. 50 lines 35-50 discloses that position of a payload, movable object, carrier, etc. is able to be determined and displayed.]

Regarding claim 16, Zang in view of Qureshi discloses all the limitations of claim 1.
Qureshi discloses: 
wherein the software performs the further function of suspending tracking and attempting to re-acquire the vehicle when it is determined that the tracking of the vehicle is lost [See Qureshi, ¶ 0069 discloses that occasionally after the image processor located and identified a particular “follicular unit” (in the case of human anatomical target tracking, but more generally, simply a “target object”) such a target object may be temporarily lost and disappear from view.  Once the system has been positioned over the original registration pattern, a pattern-recognition algorithm recognizes that same pattern, and re-registers the frame.]
See previous rejection of claim 1 for motivation to combine.

Regarding claim 19, Zang in view of Qureshi discloses all the limitations of claim 1.
Zang discloses: 
wherein the camera is enclosed in a watertight housing. [See Zang, col. 9 lines 29-40 discloses an unmanned vehicle disposed as underwater, wherein the need for a housing to be watertight when mounted on an underwater craft to prevent obvious damage to the camera is within the level of ordinary skill.]

Regarding claim 20, Zang in view of Qureshi discloses all the limitations of claim 19.
Zang discloses: 
wherein the housing is disposed at a fixed location relative to the structure and the vehicle. [See Zang, Fig. 1 illustrates a carrier element (102) and a payload, or housing (104) containing a camera unit disposed at a fixed distance relative to a vehicle.]

Regarding claim 22, Zang in view of Qureshi discloses all the limitations of claim 1.
Qureshi discloses: 
wherein landmarks are detected in the image using feature detection based on geometric shape. [See Qureshi, ¶ 0065 discloses characteristics that may be used to identify target objects or features include but are not limited to type, caliber, length, emergence angle, area, shape, color, and/or any combination of the above.]
See previous rejection of claim 1 for motivation to combine.

Claims 3, 4, 9-11, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zang in view of Qureshi in view of Karlsson (US 20050182518 A1) (hereinafter Karlsson).
Regarding claim 3, Zang in view of Qureshi discloses all the limitations of claim 1.
Zang in view of Qureshi does not appear to explicitly disclose: 
wherein predicting the future state of the system produces a predicted state and a covariance of the predicted state. 
However, Karlsson discloses:
wherein predicting the future state of the system produces a predicted state and a covariance of the predicted state. [See Karlsson, ¶ 0106, 0108, 0113, 0119, 0182 discloses that a landmark is associated with a landmark tag or identifier, a landmark pose estimate, and an uncertainty measure, such as a covariance matrix.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with localization and mapping technologies and would have understood, as evidenced by Karlsson, that in order to account for uncertainty in measurements, implementation of a covariance factor would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such a covariance factor as taught by Karlsson in the system of Zang in view of Qureshi in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 4, Zang in view of Qureshi in view of Karlsson discloses all the limitations of claim 3.
Karlsson discloses: 
[See Karlsson, ¶ 0210 discloses correcting for a landmark pose estimate via the use of a covariance matrix.]
See previous rejection of claim 3 for motivation to combine.

Regarding claim 9, Zang in view of Qureshi discloses all the limitations of claim 1.
Karlsson discloses: 
wherein detecting one or more landmarks defined on the structure from the collected image uses a map of the structure and a previous state of the system as inputs. [See Karlsson, ¶ 0015, 0136 discloses that in a state 904, the process generates a list of matching landmarks. For example, the process can extract feature descriptors from the image, such as SIFT feature vectors, and compare the extracted features to features for landmarks that had previously been observed and stored. For example, features for landmarks can be stored in the landmark database 606. In one embodiment, the optional Object Recognition Table 806 is used for relatively fast searching of feature descriptors. In one embodiment, the landmarks with one or more matching landmarks are identified by a list, such as a list of landmark identifiers, for further analysis. The process advances from the state 904 to the beginning of a loop 906.  Further, that the map generated by the scout can be stored and later used again by the scout or by another entity, such as by an autonomous robot. It will be understood that between the generation of the map by the scout and the use of the map by another entity, there can be additional processing to accommodate differences in visual sensors, differences in the installed height of the visual sensor, and the like.]
See previous rejection of claim 3 for motivation to combine.

Regarding claim 10, Zang in view of Qureshi discloses all the limitations of claim 1.
Karlsson discloses: 
[See Karlsson, ¶ 0352 discloses that in a state 2198, the process updates the maps for the particles by updating the landmark pose estimate for the observed landmark of a particle with a statistical filter.  The state 2198 can include a loop to update the maps of each of the particles.]
See previous rejection of claim 3 for motivation to combine.

Regarding claim 11, Zang in view of Qureshi in view of Karlsson discloses all the limitations of claim 10.
Karlsson discloses: 
wherein the landmarks are defined points or lines on the structure. [See Karlsson, ¶ 0083 discloses 2-D image coordinates correspond to one or more pixel locations that correspond to 3-D features.  3-D features will typically occupy more than merely a single point in space.]
See previous rejection of claim 3 for motivation to combine.

Regarding claim 17, Zang in view of Qureshi discloses all the limitations of claim 1.
Karlsson discloses: 
wherein the software performs the further function performing camera maneuvers to increase a belief state of the camera when it is determined that the estimated position of the camera or the vehicle is unreasonable. [See Karlsson, ¶ 0108 discloses a covariance matrix representing an uncertainty (reasonableness) of a landmark pose.  It is noted that a covariance matrix is updated with a Kalman filter to “increase a belief state”.]
See previous rejection of claim 3 for motivation to combine.

Regarding claim 18, Zang in view of Qureshi discloses all the limitations of claim 1.
Karlsson discloses: 
wherein the software uses an extended Kalman filter to determine the predicted state and covariance of the system and the corrected state and covariance of the system. [See Karlsson, ¶ 0108, 0209-0210 discloses a covariance matrix associated with a landmark pose being updated with a Kalman filter.]
See previous rejection of claim 3 for motivation to combine.

Regarding claim 21, Zang in view of Qureshi discloses all the limitations of claim 1.
Karlsson discloses: 
wherein the detected landmarks are projected from a frame representing the structure to a frame representing the optical center of the camera. [See Karlsson, ¶ 0115 discloses storing the 3-D coordinates of a corresponding 3-D feature in a landmark reference frame. This provides a reference for projection calculations which are later used when calculating the relative pose when the landmark is re-encountered. For example, where a camera is used as the visual sensor, the 2-D image coordinates can include one or more pixel locations that correspond to the 3-D features.]
See previous rejection of claim 3 for motivation to combine.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zang in view of Qureshi in view of Karlsson in view of Bosscher (US 20170050563 A1) (hereinafter Bosscher).
Regarding claim 12, Zang in view of Qureshi in view of Karlsson discloses all the limitations of claim 11.
Zang in view of Qureshi in view of Karlsson does not appear to explicitly disclose: 

However, Bosscher discloses:
wherein the map of the structure consists of a series of intersecting planes. [See Bosscher, ¶ 0032 discloses establishing points as given target positions, and notes that two points which are substantially co-planar in an x-y plane perpendicular to a ground surface may be established as a target position by determining an x/y offset; See Bosscher, Figs 3, 4 illustrate an x-y plane formed between points 72 and 74, intersecting with ground plane 50 and hence forming a target position.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zang in view of Qureshi in view of Karlsson to add the teachings of Bosscher in order to allow for optional selection of given points on a target object to be set as a target position (Bosscher, ¶ 0032).

Regarding claim 13, Zang in view of Qureshi in view of Karlsson in view of Bosscher discloses all the limitations of claim 12.
Bosscher discloses: 
wherein the line representing intersections between planes are used as landmarks. [See Bosscher, ¶ 0032 discloses a line formed between point 72 and 74 (per Figs. 3 and 4) establishing a target position.]
See previous rejection of claim 12 for motivation to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160198074 A1		Boyle; Adrian et al.
US 20160082597 A1		Gorshechnikov; Anatoly et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486